EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the specification:
The abstract has been replaced with
--A transportation system for hybrid vehicles.  The transportation system may include 
5 pillars and a raised pathway. Further, the pillars configured to be vertically mounted on the ground. Further, a first pillar of the pillars may include a first lower portion and a first upper portion. Further, a second pillar of the pillars may include a second lower portion and a second upper portion. Further, the raised pathway supported by the pillars. Further, a raised pathway of the raised pathway may include a first end and a second end. Further, the first end10 may be supported by the first upper portion of the first pillar. Further, the second end may be supported by the second upper portion of the second pillar. Further, the raised pathway may include a raised transportation surface configured to facilitate transportation of a hybrid vehicle.—






Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art does not teach a raised pathway on pillars with an entry and exit having sensors, a storage device and a communication device.  These limitations in combination with the remaining limitations in the independent claim read over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on the attached PTO-892.  Hayden teaches a raised vehicle pathway having a first pillar and a second pillar.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL ANNE RISIC whose telephone number is (571)270-7819. The examiner can normally be reached 8-5, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABIGAIL A RISIC/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        May 2, 2022